OPINION — AG — ** LEASE — COUNTY PROPERTY — NATIONAL GUARD ** 19 O.S. 338 [19-338] CONTAINS NO RESTRICTIONS UPON THE TERMS FOR WHICH COUNTY BUILDINGS OR LANDS MAY BE LEASED UNDER AUTHORITY THEREOF, AND THAT A BOARD OF COUNTY COMMISSIONERS MIGHT, LEGALLY, ENTER INTO A CONTRACT WITH THE AUTHORITIES OF THE UNITED STATES, LEASING AND LETTING TO THE UNITED STATES, ANY COUNTY BUILDING, OR BUILDINGS, OR LANDS IN THE COUNTY, 'NOT' NEEDED FOR COUNTY PURPOSES, FOR PUBLIC USES, FOR A TERM WHICH, WITH RENEWAL OPTIONS, MIGHT EXTEND FOR 56 YEARS FOR A FAIR AND ADEQUATE CONSIDERATION. (PROPERTY, LEASE, RENT, FEDERAL GOVERNMENT) CITE: 19 O.S. 338 [19-338], OPINION NO. JANUARY 29, 1946 — VICK, 19 O.S. 1 [19-1] (JAMES C. HARKIN)